Name: Council Regulation (EEC) No 3656/92 of 15 December 1992 amending Regulation (EEC) No 3885/91 laying down, for 1992, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 370/4 19. 12. 92Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3656/92 of 15 December 1992 amending Regulation (EEC) No 3885/91 laying down, for 1992, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden catches allocated to third countries and to lay down the specific conditions under which such catches must be taken, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3885/91 (2) lays down, for 1992, certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Sweden ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Sweden (3), the Community and Sweden have held further consultations concerning mutual fishing rights in 1992 ; Whereas, pursuant to the terms of Article 3 of Regulation (EEC) No 170/83, it is for the Community to fix the total Article 1 In Annex I to Regulation (EEC) No 3885/91 the figure relating to cod is hereby replaced by that appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Council The President M. HOWARD (') OJ No L 24, 27. 1 . 1983, p. 1 . Amended by the Act of Acces ­ sion of Spain and Portugal . (2) OJ No L 367, 31 . 12. 1991 , p. 48 . (3) OJ No L 226, 29. 8 . 1980, p. 1 . 19. 12. 92 Official Journal of the European Communities No L 370/5 ANNEX Swedish catch quotas for 1992 (tonnes  fresh round weight) Species Areas within which fishing is authorized Quantity Cod ICES III c, III d 490